Per Curiam.

Upon examination of the record and the findings of the board of commissioners, we conclude that there are ample facts to justify the board’s finding that respondent violated DR9-102(B)(4) of the Code of Professional Responsibility and the recommendation of a one-year suspension from the practice of law.
Accordingly, respondent is hereby suspended from the practice of law for one year.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.